DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/01/2022 have been entered.  Claims 1-16 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are sufficient to cure the previous claim objections and 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 10/25/2021.
Double Patenting
	The Double Patenting rejection set forth in the Non-Final office action mailed on 10/25/2021 is maintained in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by March et al. (Pub. No. 2012/0130329).
Regarding claim 1, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) having a first cylindrical portion (see Fig. 2 below) and a second cylindrical portion (see Fig. 2 below) and arcuate or curved edges such that the adapter cap (94) is free of any sharp edges (see Figs. 1 and 2 below illustrating the edges of 94 being smooth and curved), the first cylindrical portion (see Fig. 2 below) and the second cylindrical portion (see Fig. 2 below) of the adapter cap (94) is free from any sharp edges (see Figs. 1-2 below illustrating 94 having smooth and curved edges), the first cylindrical portion (see Fig. 2 below) and the second cylindrical portion (see Fig. 2 below) of the adapter cap cooperating together to protectively surround and shield the connector (22) to prevent contact between the connector (22) and the skin of the patient and to protectively shield the connector (22, see Figs. 1-2 and 5-6 illustrating how 94 fits onto 20 to protectively surround and shield 30 of 22) from contamination ( “protectively shield the connector from contamination” is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (frustoconical tapered portion
arcuate portion)][AltContent: textbox (arcuate/curved edges)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    180
    170
    media_image1.png
    Greyscale


Examiner’s Annotated Fig. 2
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (1st cylindrical portion)]
    PNG
    media_image2.png
    245
    252
    media_image2.png
    Greyscale

	Regarding claim 2, March et al. teaches wherein the connector (22) comprises a rigid material (see [0052]) and the adapter cap (94) comprises a pliable material (see [0057]).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329).
Regarding claim 1, Tsai et al. teaches an adapter cap (24, Fig. 3) and connector arrangement (2, Fig. 3) for a drug transfer assembly (A, Fig. 3) including connector (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness), the adapter cap (24) removably connectable with the connector (2, see fig. 3), the adapter cap (2) having an adapter cap material hardness (the adapter cap is formed from a mater; hence, 24 has a material hardness), and wherein with the adapter cap (24) connected to the connector (2), the adapter cap (24) having a first cylindrical portion (Fig. 4 below) and a second cylindrical portion (Fig. 4 below), and arcuate or curved edges (Fig. 4 below) such that the adapter cap (24) is free of any sharp edges (see Fig. 4 illustrating 24 having smooth and curved edges), the first cylindrical portion (Fig. 4 below) and the second cylindrical portion (Fig. 4 below) of the adapter cap (24) cooperating together to protectively surround and shield the connector (2, see Fig. 4 illustrating 24 the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination.  
[AltContent: textbox (1st cylindrical portion)][AltContent: ]Examiner’s Annotated Fig. 4
[AltContent: ][AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (arcuate/curved edges)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (arcuate/curved edges)]
    PNG
    media_image3.png
    113
    99
    media_image3.png
    Greyscale


Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
(2) comprises a rigid material (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (2, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , the connector (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (2, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), the adapter cap (24) having a first cylindrical portion (Fig. 4 above), a second cylindrical portion (Fig. 4 above) and arcuate or curved edges (Fig. 4 above) such that the adapter cap (24) is free from any sharp edges (see Fig. 4 above illustrating 24 having smooth and curved edges), wherein with the adapter cap (24) connected to the connector (2), the first cylindrical portion (Fig. 4 above) and the second cylindrical portion (Fig. 4 above) of the adapter cap (24) cooperate together to protectively surround and shield the connector (2, see Fig. 4 illustrating 24 the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein the adapter cap (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), and wherein with the adapter cap (94) connected to the connector (22), the adapter cap (94) protectively surrounds and shields the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai by forming the connector from a rigid plastic material and the cap from a soft pliable material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
(24) has an adapter body (body of 24, see Figs. 4-5) which is sized and shaped to substantially correspond to an exterior profile (exterior of 2 at 22, see Fig. 4) of the connector (2) to form an interference fit between the adapter cap (24) and the connector (2, see rejection of claim 5 above and Stafford, Col. 2 lines 44-54 where the adapter cap is made of a flexible material such that it forms a fluid tight closure, i.e. interference fit, with the connector).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (24) has an arcuate portion (arcuate portion, Fig. 4 below), and if free from any sharp edges (see Fig. 2).  
Examiner’s Annotated Fig. 4
[AltContent: textbox (2nd cylindrical portion)][AltContent: textbox (arcuate portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    113
    99
    media_image3.png
    Greyscale


Regarding claim 9, Tsai et al. in view of March et al. teaches further comprising an injector (40, Fig. 5) removably connectable with the connector (2, see Fig. 5), the injector (40) containing a medication (drug, see [0024]).  
Regarding claim 10 Tsai et al. in view of March et al. teaches wherein, with the injector (40) connected to the connector (2), the connector (2) provides a closed connection to the injector (40, see Fig. 4) and the intravenous line (needle, see Figs. 1, 5 and [0024]) and the injector (40) is in fluid communication with the intravenous line (needle) via the connector (2) thereby allowing injection of the medication (drug) to the bloodstream of the patient (see [0024]).  
(2) comprises a rigid material (see March et al. [0052]) and the adapter cap comprises a pliable material (see March et al. [0057]).  
Regarding claim 12, Tsai et al. in view of March et al. teaches wherein the injector (40) comprises a syringe assembly (see [0024]).  
Regarding claim 13, Tsai et al. in view of March et al. teaches further comprising a second connector (2nd connector, Fig. 1 below) connected to a second portion (31) of the intravenous line (needle and 31, Fig. 1), the second connector (2nd connector, Fig. 1 below) adapted to receive an intravenous bag (infusion bag, see Fig. 1 and [0030]) containing a second medication (drug within the infusion bag).  
Examiner’s Annotated Fig. 1
[AltContent: textbox (2nd connector)][AltContent: arrow]
    PNG
    media_image4.png
    201
    60
    media_image4.png
    Greyscale

Alternative Rejection of Claim 5
Regarding claim 5, Tsai et al. teaches a drug transfer assembly (device in Fig. 1) comprising: an intravenous line (needle/31, Fig. 1, also see 75 Fig. 12 for illustrative purposes) adapted for connection to a bloodstream of a patient (see [0002] where the device is connected to the vessel of the patient also see Fig. 11); a connector (2, Fig. 3) connectable to a portion of the intravenous line (needle/31, see Figs. 1, 3 and 12, 2 is connected to the needle/31 via 10) , (2) having a connector material hardness (the connector 2 is formed from a material, hence, 2 has a material hardness); and an adapter cap (24, Fig. 3) removably connectable with the connector (2, see Figs. 1 and 3), the adapter cap (24) having an adapter cap material hardness (the adapter cap 24 is formed from a material, hence, 24 has a material hardness), the adapter cap (24) having a first cylindrical portion (Fig. 4 above), a second cylindrical portion (Fig. 4 above) and arcuate or curved edges (Fig. 4 above) such that the adapter cap (24) is free from any sharp edges (see Fig. 4 above illustrating 24 having smooth and curved edges), wherein with the adapter cap (24) connected to the connector (2), the first cylindrical portion (Fig. 4 above) and the second cylindrical portion (Fig. 4 above) of the adapter cap (24) cooperate together to protectively surround and shield the connector (2, see Fig. 4 illustrating 24 the first and second cylindrical portions cooperating together such that the first cylindrical portion surrounds 22 of 2) to prevent contact between the connector (2) and the skin of a patient and to protectively shield the connector (2) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 241 within 21, 24 is capable of preventing direct contact between 22 and the skin of a patient to shield 21 from contamination).  
Tsai et al. does not specifically teach wherein the adapter cap material hardness is less than the connector material hardness.  However, March et al. teaches an adapter cap (94, see Figs.1 and 9) and connector arrangement (22, Fig. 1) for a drug transfer assembly including connector (22) having a connector material hardness (see [0052] were 22 is formed from a rigid material), the adapter cap (94) removably connectable with the connector (22, see Figs. 5-6 illustrating 94 removably connectable with 22), the adapter cap (94) having an adapter cap material hardness (see [0057] where 94 is formed from a soft and pliable material), wherein (94) material hardness (soft pliable material) is less than the connector (22) material hardness (rigid material, see [0052] and [0057]), the adapter cap (94) having a first cylindrical portion (see Fig. 2 above under the 35 U.S.C. 102 rejection), a second cylindrical portion (see Fig. 2 above under the 35 U.S.C. 102 rejection) and arcuate or curved edges such that the adapter cap (94) is free from any sharp edges (see Figs. 1 and 2 above illustrating the edges of 94 being smooth and curved), and wherein with the adapter cap (94) connected to the connector (22), the first cylindrical portion (Fig. 2 above) and the second cylindrical portion (Fig. 2 above) of the adapter cap (94) cooperate together to protectively surround and shield the connector (22, see Figs. 1 and 5-6, 94 surrounds and shields 30 of 22) to prevent contact between the connector (22) and the skin of a patient and to protectively shield the connector (22) from contamination (this recitation is a functional recitation and it is the Examiner’s position that with 94 positioned on 22 via 30, 94 protectively surrounds 30 and is capable of preventing direct contact between 30 and the skin of a patient to shield 22 from contamination).  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Tsai et al. by substituting the cap taught by Tsai et al. for the cap taught by March et al. and by forming the connector taught by Tsai et al. to be formed from a rigid material as taught by March et al. for allowing a user to readily and comfortably position the cap on the connector and for providing a more secure seal of the connector (see [0057]).  Further Tsai et al. teaches that modifications may be made to the device (see [0032]).
Regarding claim 6, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (Fig. 1 below), a first cylindrical portion (1st cylindrical portion, Fig. 2 below), a second cylindrical portion (2nd cylindrical portion, Fig. 2 below), and (arcuate or curved edges, Fig. 1 below) so that the adapter cap (94) does not have any sharp edges (see Fig. 1 below; also see alternative rejection of claim 5 above).  
Regarding claim 7, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an adapter body (54, March et al., Fig. 1) which is sized and shaped to substantially correspond to an exterior profile of the connector (22 of 2) to form an interference fit between the adapter cap (94) and the connector (2, see March et al., [0057] where the cap creates a sealing engagement).  
Regarding claim 8, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has an arcuate portion (see Fig. 1 above), and if free from any sharp edges (see Figs. 1 and 2 above).  
Regarding claim 9, Tsai et al. in view of March et al. teaches further comprising an injector (40, Fig. 5) removably connectable with the connector (2, see Fig. 5), the injector (40) containing a medication (drug, see [0024]).  
Regarding claim 10 Tsai et al. in view of March et al. teaches wherein, with the injector (40) connected to the connector (2), the connector (2) provides a closed connection to the injector (40, see Fig. 4) and the intravenous line (needle, see Figs. 1, 5 and [0024]) and the injector (40) is in fluid communication with the intravenous line (needle) via the connector (2) thereby allowing injection of the medication (drug) to the bloodstream of the patient (see [0024]).  
Regarding claim 11, Tsai et al. in view of March et al. teaches wherein the connector (2) comprises a rigid material (see rejection of claim 5 above and [0052] of March et al.) and the adapter cap (94) comprises a pliable material (see March et al., [0057]).  
Regarding claim 12, Tsai et al. in view of March et al. teaches wherein the injector (40) comprises a syringe assembly (see [0024]).  
Regarding claim 13, Tsai et al. in view of March et al. teaches further comprising a second connector (2nd connector, Fig. 1 above under claim 13) connected to a second portion (31) of the intravenous line (needle and 31, Fig. 1), the second connector (2nd connector, Fig. 1 above) adapted to receive an intravenous bag (infusion bag, see Fig. 1 and [0030]) containing a second medication (drug within the infusion bag).  
Regarding claim 16, Tsai et al. in view of March et al. teaches wherein the adapter cap (94) has a frustoconical tapered portion (see Fig. 1 above) and a cylindrical portion (see 1st cylindrical portion, Fig. 2 above) that protectively surrounds at least a portion of the connector (2, it is the Examiner’s position that with the modification the 1st cylindrical portion will surround 22 of 2 such that 95 fits within 21).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a hardness range between Shore A 5 and Shore A 50 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Regarding claim 4, March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, March et al. teaches that various modifications may be made to the device (see March et al.., [0070]).
Claims 3-4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329) in view of Prais et al. (Pub. No. 2001/0039402).
Regarding claim 3, Tsai et al. in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 5 and Shore A 50.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 5 and Shore A 50 (see [0013]).
(see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al.., [0070]).
Regarding claim 4, Tsai in view of March et al. does not teach wherein the adapter cap has a hardness range between Shore A 20 and Shore A 40.  However, Prais et al. teaches an adapter cap (22, Fig. 2) having a hardness range between Shore A 20 and Shore A 40 (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap to have a hardness range between Shore A 20 and Shore A 40 as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Regarding claim 14, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermoplastic elastomer.  However, Prais et al. teaches an adapter cap (22, Fig. 2) that comprises a thermoplastic elastomer (see [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai in view of March et al. by forming the adapter cap from a thermoplastic elastic as taught by Prais et al. for having an adapter cap that has a relatively high gas permeability to ethylene oxide gas during sterilization (see [0015]).  Further, (see Tsai et al. [0032] and March et al., [0070]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al. (Pub. No. 2006/0089606) in view of March et al. (Pub. No. 2012/0130329) in view of Zeyfang. (Pub. No. 2011/0240162).
Regarding claim 15, Tsai et al. in view of March et al. does not teach wherein the adapter cap comprises a thermosetting elastomer. However, Zeyfang teaches an adapter cap (1, Fig. 1) comprises a thermosetting elastomer ([0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Tsai et al. in view of March et al. by forming the adapter cap from a thermoset elastomer as taught by Zeyfang because a thermoset elastomer is cost-effective, is flexible, has good tactile properties and provides good resistance to most solvents and cleaning agents (see [0030]).  Further, Tsai in view of March et al. teaches that various modifications may be made to the device (see Tsai et al. [0032] and March et al., [0070]).
Response to Arguments
Applicant's arguments filed 03/01/2022 regarding the 35 U.S.C 102(a) rejection of claim 1-2 have been fully considered but they are not persuasive.  Regarding March et al. applicant argues that the present invention is directed to forming an adapter cap and a connector that seeks to avoid irritation to the patient’s skin caused by contact of the patient’s skin with the rigid material and or/sharp edges associated with the connector or the adaptor cap.  Applicant states that March et al. is not concerned with preventing irritation of a patient’s skin and does not teach the claimed feature of an adapter cap that protectively surrounds and shields the connector to 
The Examiner respectfully disagrees.  It should be noted that while the invention may be directed to forming an adapter cap and a connector arrange the claims are not drawn to a method of any kind but to an apparatus.  It is the Examiner’s position that the feature of “to prevent contact between the connector and the skin of the patient and to protectively shield the connector from contamination” is an intended recitation and the cap 94 taught by March et al. prevents 30 from being in direct contact with the patient’s skin.  It should also be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cap 94 taught by March et al. does not cover the entire valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 recites that the “cap … protective surround and shields the connector” and it is the Examiner’s position that 94 protectively surrounds and shields 30 which is a portion of 22 (see March et al. Figs. 5-6).
Therefore, in light of the amendments to claim 1 and for the aforementioned reasons a new rejection of claim 1 under March et al. is made (see rejection above).
Applicant's arguments filed 03/01/2022 regarding the 35 U.S.C 103 rejection of claim 1-2, 5-13 and 16 have been fully considered but they are not persuasive.  Regarding the U.S.C 103 rejection applicant argues that Tsai shows in Fig. 4 that the adapter cap 24 only covers the outer flanges 22 of the connector 2 and leaves a portion of connector 2 exposed.  Applicant also states that it appears that the portion of the adapter cap extending below the outer flange 22 would form a sharp edge that would irritate a patient’s skin.  In addition, applicant argues that Tsai fails to show any type of “gripping” mechanism on the adapter cap so if one were to modify Tsai with March et al. such that the adapter cap 24 is formed from a softer material than the connector 2 it is unclear how one would be able to grip the adapter cap for removal from the connector.  Applicant also argues that claim 1 has been amended to recite “the first cylindrical portion and the second cylindrical portion cooperate together to protectively surround and shield the connector…”
The Examiner respectfully disagrees.  Claim 1 recites that the “cap … protective surround and shields the connector” and it is the Examiner’s position that cap 24 protectively surrounds and shields 22 which is a portion of 2 and such interpretation reads on the claims language because the claim does not recite that the entire connector is surrounded by the cap as applicant is seemingly arguing.  Regarding applicant’s argument that the portion of 24 extending 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Tsai does not teach that the cap has a gripping feature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is the Examiner’s position that with the modification such that the cap of Tsai is formed to be softer than the connector any individual using the device could grab the cap with their fingers or a gripping device such as tweezers etc. to remove the cap from the connector. 
Regarding applicant’s amendments to claim 1 it is the Examiner’s position the 241 of Tsai and the top of 24 are both cylindrical portions that cooperate together to such that the cap surrounds a portion of 22.  Seemingly applicant is arguing that both the first and second cylindrical portions surround the connector; however, that is not what is claimed.  Therefore, for the aforementioned reasons a new rejection of the claims under 35 U.S.C. 103 under Tsai in view of March et al. is applied to the amended claims (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783